DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed 05/26/2021 filed after the Notice of Allowance mailed 03/22/2021 but before payment of the issue fee has been considered and none of the cited references have been found to raise any new ground of rejection in this application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the examiner’s amendments to claims 2 and 7-8 was given in an interview with Bradley Corsello on 3/17/2021.
The application has been amended as follows: 
Claim 2, last line is amended to recite: “… a reference signal generated by the reference electrode”.
Claim 7, last line is amended to recite: “… a reference signal generated by the reference electrode”.
Claim 8, last paragraph, lines 1-2 is amended to recite: “based on the position signals received during the step of moving the one or more electrodes about the different region of the heart…”.
Claim 14 is amended to depend from claim 13 rather than itself.
Allowable Subject Matter
Claims 1-3, 5-8, 10, and 13-14 are allowed.
The following is an examiner’s statement of reasons for allowance: In the closest prior art, Bar-Tal et al. (US Patent 8456182) and Zino et al. (US Patent 9615764) fail to disclose or suggest selecting, based on the position signals received during motion of the one or more electrodes in the region of the heart, a partial subset of the electrode-patches, the partial subset consisting of three or more most-orthogonal electrode-patches of the plurality of electrode-patches; and estimating a position of at least one of the electrodes in the heart, based on the position signals received during motion of the one or more electrodes in the region of the heart, from the selected partial subset of the electrode-patches.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/A.A.G./
Anant A GuptaExaminer, Art Unit 3792 

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792